Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 1 of 9 PageID #: 1040




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


UNITED STATES OF AMERICA,                                                                 Plaintiff,

v.                                                           Criminal Action No. 3:17-cr-37-DJH

CHEROSCO BREWER,                                                                       Defendant.

                                           * * * * *

                                            ORDER

       Following a four-day trial, a jury found Cherosco Brewer guilty of possessing marijuana

and cocaine with the intent to distribute them, possessing a firearm in furtherance of a drug-

trafficking crime, and being a convicted felon in possession of a firearm. (Docket Nos. 1, 143,

147) Brewer has moved for a new trial, arguing that the prosecutor made improper comments

and that the evidence was insufficient to support the verdict. (D.N. 152) For the reasons

explained below, the Court will deny Brewer’s motion.

                                                I.

       Brewer’s conviction arises from traffic stops on two consecutive nights in November

2015. On November 11, 2015, Brewer was stopped for excessive window-tinting and was found

to have a firearm and marijuana hidden in the vehicle, which was a long-term rental in Brewer’s

name. He was arrested and released on bond. The following night, Brewer was stopped while

driving his fiancée’s car, again for excessive window-tinting. This time, police found cocaine in

the vehicle. On both nights, the drugs appeared to be packaged for sale.

       In his motion for new trial, Brewer maintains, as he has throughout this case, that (1) he

was not actually stopped for excessive window-tinting and (2) the federal charges were brought

in retaliation for a civil lawsuit he filed against the Louisville Metro Police Department officers


                                                1
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 2 of 9 PageID #: 1041




involved in the stops. (D.N. 152, PageID # 930-31) He asks the Court to reconsider his pretrial

motions to dismiss and motions to suppress on these grounds. (Id., PageID # 931, 933) He

further contends that the evidence was insufficient to establish that he knowingly possessed the

drugs or the gun or intended to distribute the marijuana or cocaine (id., PageID # 931-32) and

that the verdict should be set aside because of a comment made by the prosecutor during the

government’s opening statement (id., PageID # 932-33).

       The Court declines to reconsider Brewer’s pretrial motions, as it has already addressed

the vindictive-/selective-prosecution and suppression arguments at length. (See D.N. 114; D.N.

66) The analysis below will therefore be limited to Brewer’s post-trial arguments, i.e., the

remark by the Assistant United States Attorney and the sufficiency of the evidence.

                                                 II.

       Brewer’s motion invokes Federal Rules of Criminal Procedure 29 and 33. (See D.N. 152,

PageID # 930) Pursuant to Rule 33, “the court may vacate any judgment and grant a new trial if

the interest of justice so requires.” Fed. R. Crim. P. 33(a). Meanwhile, Rule 29 requires entry of

a judgment of acquittal with respect to “any offense for which the evidence is insufficient to

sustain a conviction.” Fed. R. Crim. P. 29(a).

       Under either of these rules, Brewer’s motion is untimely. Rule 29 provides that “[a]

defendant may move for a judgment of acquittal, or renew such a motion, within 14 days after a

guilty verdict or after the court discharges the jury, whichever is later.” Fed. R. Crim. P.

29(c)(1). Likewise, under Rule 33, “[a]ny motion for a new trial grounded on any reason other

than newly discovered evidence must be filed within 14 days after the verdict or finding of

guilty.” Fed. R. Crim. P. 33(b)(2). The verdicts in this case were returned on January 10, 2019

(D.N. 143; D.N. 147); Brewer’s motion was filed twenty days later, with no explanation for the



                                                 2
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 3 of 9 PageID #: 1042




delay.1 (D.N. 152) In the absence of a showing of “excusable neglect,” the Court will deny

Brewer’s motion as untimely. United States v. Munoz, 605 F.3d 359, 367-68 (6th Cir. 2010).

Even assuming that the untimely filing resulted from excusable neglect, however, the Court

concludes that a new trial is not warranted here.

A.     Prosecutor’s Comment

       The prosecutor remarked during her opening statement that “the defendant probably

wants you to believe that he is simply the unluckiest man that you have ever heard [of].” Brewer

objected, citing Doyle v. Ohio, 426 U.S. 610 (1976), for the proposition that the government may

not comment on the defendant’s testimony or failure to testify. Following a bench conference

during which the Court cautioned the prosecutor to refer to arguments of “the defense” as

opposed to “the defendant,” the prosecutor outlined the anticipated evidence tending to show that

the presence of the drugs and firearm in the vehicles was not mere happenstance. According to

Brewer, the prosecutor improperly injected her “personal opinion of [Brewer’s] reply to the

charges,” and the comment “constituted ‘burden shifting’ in violation of [Brewer’s] rights to

silence, the presumption of innocence, and the obligation of the prosecution to prove guilt

[beyond] a reasonable doubt.” (D.N. 152, PageID # 932)

       In the Sixth Circuit, a prosecutor’s comments must be “both improper and flagrant” to

justify reversal. United States v. Davis, 514 F.3d 596, 613 (6th Cir. 2008) (citing Broom v.

Mitchell, 441 F.3d 392, 412 (6th Cir. 2006)). The factors used to determine flagrancy are

       (1) the likelihood that the remarks of the prosecutor tended to mislead the jury or
       prejudice the defendant; (2) whether the remarks were isolated or extensive;
       (3) whether the remarks were deliberately or accidentally made; and (4) the total
       strength of the evidence against the defendant.



1
 At the close of trial, defense counsel requested twenty-one days to file post-trial motions. The
Court advised counsel that the period allowed by the federal rules would apply.
                                                    3
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 4 of 9 PageID #: 1043




Id. (quoting Broom, 441 F.3d at 412).

       A conviction is subject to reversal even for a non-flagrant statement if “1) the proof of the

defendant’s guilt is not overwhelming; 2) the defense counsel objected; and 3) the trial court

failed to cure the impropriety by failing to admonish the jury.” Id. at 614 (quoting United States

v. Tocco, 200 F.3d 401, 420-21 (6th Cir. 2000)). However, the Sixth Circuit “will not overturn a

verdict unless the prosecutorial misconduct is ‘so pronounced and persistent that it permeate[d]

the entire atmosphere of the trial, . . . or so gross as probably to prejudice the defendant.’” Id.

(alteration and omission in original) (quoting Tocco, 200 F.3d at 421). “[A] criminal conviction

is not to be lightly overturned on the basis of a prosecutor’s comments standing alone, for the

statements or conduct must be viewed in context; only by so doing can it be determined whether

the prosecutor’s conduct affected the fairness of the trial.” Id. (alteration in original) (quoting

United States v. Young, 470 U.S. 1, 11 (1985)). Ultimately, the question is “whether the

prosecutor’s statements ‘so infected the trial with unfairness as to make the resulting conviction a

denial of due process.’” United States v. Cleveland, 907 F.3d 423, 438 (6th Cir. 2018) (quoting

Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

       Measured by this standard, the statement at issue here clearly does not warrant a new

trial. The comment that Brewer probably wanted the jury to believe that he was simply unlucky

did not shift the burden of proof to Brewer or inject the prosecutor’s personal opinion. Rather,

the AUSA merely noted Brewer’s anticipated defense and then proceeded to outline the evidence

that would rebut that defense. “[V]iewed in context,” the comment did not “affect[] the fairness

of the trial.” Davis, 514 F.3d at 614 (quoting Young, 470 U.S. at 11).




                                                 4
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 5 of 9 PageID #: 1044




       Even if the comment were construed as an expression of skepticism regarding the

strength of Brewer’s defense, it would not require a new trial.2 It was a single incident at the

beginning of a four-day trial, and there is no evidence to suggest that it was deliberate. See

Galloway, 316 F.3d at 633 (citing United States v. Carroll, 26 F.3d 1380, 1389-90 (6th Cir.

1994)). The Sixth Circuit has denied relief when presented with more egregious comments. For

example, in Moore v. Mitchell, 708 F.3d 760, 800 (6th Cir. 2013), a case cited by Brewer, the

prosecutor said of the defendant:

       He goes to Butler County. And during the guilt phase you heard in our closing
       that you could infer he went to Butler County because he wanted to choose his
       victim, someone who . . . wouldn’t be missed for quite some time. If there is
       some [big] mystery why he went to Butler County besides that, why didn’t he tell
       you that today in his unsworn statement?

Id. at 799 (alteration in original). The court concluded that this comment, while it “drew

attention to Moore’s choice not to testify under oath and may have encroached upon Moore’s

Fifth Amendment right not to testify against himself,” “was isolated and did not tend to mislead

the jury or prejudice” the defendant and thus was “improper” but “not flagrant.” Id. at 800; see

also Galloway, 316 F.3d at 632-33 (finding “not flagrant” prosecutor’s attempt to bolster

government witness’s credibility by comparing the case to others he’d tried). More recently, the

Sixth Circuit found “not flagrant” a prosecutor’s comment during opening statements that the

defendant had previously been “sent to jail for eight years” for similar offenses, noting: “If the

comment was improper at all, it was because of its gratuitous nature and its arguable tendency to

taint the jury’s objectivity from the outset of the trial. Yet, it was clearly an isolated comment of

minimal significance.” United States v. Donohue, 726 F. App’x 333, 348 (6th Cir. 2018).


2
  Such a statement would be improper because “a prosecutor cannot express h[er] personal
opinions before the jury.” United States v. Galloway, 316 F.3d 624, 632-33 (6th Cir. 2003); see
also Gall v. Parker, 231 F.3d 265, 312 (6th Cir. 2000) (citations omitted) (finding that prosecutor
improperly expressed skepticism regarding defendant’s insanity defense).
                                                 5
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 6 of 9 PageID #: 1045




       The same is true here. Like the comment in Donohue, the prosecutor’s remark in this

case was isolated and insignificant; it “was not flagrant and would only have been made more

noticeable if counsel had . . . persuaded the court to give a limiting or cautionary instruction.”3

Id. The purported misconduct was not “so pronounced and persistent that it permeate[d] the

entire atmosphere of the trial, . . . or so gross as probably to prejudice the defendant.” Davis, 514

F.3d at 614 (alteration and omission in original) (quoting Tocco, 200 F.3d at 421). Because the

comment cannot be said to have “so infected the trial with unfairness as to make the resulting

conviction a denial of due process,” Cleveland, 907 F.3d at 438 (citation omitted), the Court will

not grant a new trial on the ground of prosecutorial misconduct.

B.     Sufficiency of the Evidence

       Brewer states that his motion for a new trial is made “pursuant to Federal Rules of

Criminal Procedure Rule 29(d)(1) and Rule 33(a)(b)(2).” (D.N. 152, PageID # 930) As Rule

29(d)(1) applies where a court has “enter[ed] a judgment of acquittal after a guilty verdict,” the

Court presumes that Brewer intended to cite Rule 29(c)(1), which permits renewal of a motion

for judgment of acquittal within fourteen days of a guilty verdict.4 Because the motion’s caption

and conclusion request a new trial while the motion itself challenges the sufficiency of the

evidence (referring to “absence of proof,” “lack of evidence,” “deficient” evidence, etc.), it is

unclear whether Brewer seeks relief under Rule 33 or Rule 29. (D.N. 152, PageID # 932-33; see

id., PageID # 930) This is not a distinction without a difference:



3
  It nonetheless was made clear to the jury that the comment was not entitled to any evidentiary
weight: both before the government’s opening statement and at the close of the proof, the Court
instructed the jury that statements and arguments by lawyers are not evidence; that the burden of
proof remained on the United States at all times; and that Brewer had an absolute right not to
testify. (See D.N. 142, PageID # 870-71, 896)
4
  Brewer moved for judgment of acquittal at the close of the government’s case and again at the
close of all evidence.
                                                 6
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 7 of 9 PageID #: 1046




               Rule 33 permits a new trial if a verdict is against the “manifest weight” of
       the evidence. Such a motion calls on the trial judge to take on the role of a
       thirteenth juror, weighing evidence and making credibility determinations
       firsthand to ensure there is not a miscarriage of justice. This differs from a
       motion under Rule 29, which challenges the sufficiency of the evidence. Rule 29
       asks whether “any rational trier of fact could have found the essential elements of
       the crime beyond a reasonable doubt”—not whether the trial judge himself
       believes the manifest weight of the evidence supports the verdict. So while Rule
       29 requires the court to view the evidence in a light most favorable to the
       prosecution, Rule 33 does not.

United States v. Mallory, 902 F.3d 584, 596 (6th Cir. 2018) (internal citations omitted). Still, a

motion for new trial under Rule 33 “should be granted only ‘in the extraordinary circumstance

where the evidence preponderates heavily against the verdict.’” United States v. Lewis, 660 F.

App’x 396, 399 (6th Cir. 2016) (quoting United States v. Hughes, 505 F.3d 578, 593 (6th Cir.

2007)). Brewer has not demonstrated that he is entitled to relief even under the more generous

Rule 33 standard.

       First, there was not, as Brewer contends, an “absence of proof” that he knew the drugs

and firearm were present or that he intended to distribute the drugs. (D.N. 152, PageID # 932;

see id., PageID # 933) “[C]ircumstantial evidence alone can sustain a guilty verdict,” United

States v. Osborne, 886 F.3d 604, 613 (6th Cir. 2018) (citation omitted), and the circumstantial

proof of Brewer’s knowledge and intent was strong. It was established through credible police

testimony as well as physical and video evidence that on two consecutive nights, drugs (and on

the first night, a gun) were similarly hidden in secret compartments accessible from the driver’s

seat; that both cars had heavy window-tinting indicative of an intent to conceal something inside

the vehicle; and that Brewer was hesitant to roll the window down. On November 11, Brewer

also had a towel covering the dash lights, further concealing the car’s interior. All of these facts

suggest that Brewer was aware of the contraband’s presence.




                                                 7
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 8 of 9 PageID #: 1047




       Moreover, in determining whether Brewer had the intent to distribute the drugs, the jury

was permitted to consider

       all the facts and circumstances shown by the evidence, including the defendant’s
       words and actions. Intent to distribute can be inferred from the possession of a
       large quantity of drugs, too large for personal use alone. [Jurors could] also
       consider the estimated street value of the drugs, the purity of the drugs, the
       manner in which the drugs were packaged, the presence or absence of a large
       amount of cash, the presence or absence of weapons, and the presence or absence
       of equipment used for the sale of drugs.5

(D.N. 142, PageID # 881-82; see also id., PageID # 886 (same instruction as to cocaine charge))

Several of these factors supported a finding that Brewer intended to distribute the drugs: the

drugs were packaged as if for sale, and Brewer had a large amount of cash and multiple cell

phones with him, as well as a gun on November 11.

       Meanwhile, Brewer’s proof consisted of testimony from his fiancée, Yvette Allen—who

testified that Brewer never drove her car before November 12, 2015; that he often let other

people drive his car; that she’d had work done on her car that required removal of the dashboard;

and that Brewer frequently possessed large amounts of cash from working at an auto body shop,

playing the lottery, or visiting the casino or racetrack—and Stephanie Sears, a former user of

cocaine and marijuana, who testified regarding the quantity of drugs she would purchase for

personal use.6 The probative value of the latter testimony was minimal, for obvious reasons.

And the Court did not find Allen to be a particularly credible witness given her relationship to

Brewer and lack of specific information about his late-night activities, who else might have

driven either of the vehicles, or where the money came from.




5
 This instruction mirrored Sixth Circuit Criminal Pattern Instruction No. 14.01.
6
 Sears, who testified first, claimed not to be acquainted with Brewer and described Yvette Allen
as merely a friend she spoke to occasionally on the phone. Allen, however, testified that she and
Sears are half-sisters and that Sears knows Brewer.
                                               8
Case 3:17-cr-00037-DJH Document 171 Filed 05/07/19 Page 9 of 9 PageID #: 1048




         In sum, the verdict was not against the manifest weight of the evidence, and thus a new

trial is not warranted on this ground. See Mallory, 902 F.3d at 596.

                                                III.

         For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

hereby

         ORDERED that Brewer’s motion for new trial (D.N. 152) is DENIED.

         May 7, 2019




                                                          David J. Hale, Judge
                                                       United States District Court




                                                 9
